Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John L. Doughty (Reg. No. 47,533) on 06/07/2022.

The application has been amended as follows:

Amend the claims as follows:

Cancel claims 10 and 12.

Claim 20,
Line 2, replace the limitation “a baseband processor” with -- the baseband processor --.

Claim 26,
Line 2, replace the limitation “a baseband processor” with -- the baseband processor --.
Allowable Subject Matter
Claims 9, 11, and 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhang et al., US Patent Appl. Pub. No. 2014/0298066 teaches securely waking a computer system over a network, utilizing wakeup message with identification information for authentication prior of wakeup (Abstract, FIG. 4, paragraphs 0072-0078).
Yeh et al., US Patent Appl. Pub. No. 2014/0089710 teaches a wireless device utilizing first and second wireless modules such that when the first wireless module is disabled, the second wireless modules communicates with a portable device and upon wakeup, password match is confirmed with data stored in the wireless electronic device (Abstract, FIG. 1, paragraph 0054).
Ispas et al., US Patent No. 9,489,023 teaches Wake on LAN functionality utilizing a white list with credentials of authorized entities (Abstract, FIG. 4, column 5, lines 26-52).
Bleu-Laine et al., US Patent No. 10,080,193 teaches maintaining wireless connection to remote server while a device is in a low power mode utilizing transmission of encrypted network messages and unencrypted network messages during normal mode interval and low power mode interval, respectively (Abstract, FIG. 1, column 4, line 21 – column 5, line 27).
Applicant’s Admitted Prior Art (AAPA) teaches problems associated with maintaining connectivity and saving power for wireless wide area networks (WWAN) with Internet of Things (IOT) applications (specification, page 6, line 17 – page 7, line 11).
Regarding claims 9, 14, and 22, none of the prior art and the AAPA disclose or suggest the network computer device and the wireless user equipment device both have stored thereon the secret value and the algorithm, no other device has stored thereon the secret value, and wherein the shared value was transmitted to the wireless user equipment device before the derived value was transmitted to the wireless user equipment device, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186